Citation Nr: 1731210	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-30 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The Veteran filed a Notice of Disagreement (NOD) in December 2011 and a Statement of the Case (SOC) was issued in September 2012. The Veteran filed his Substantive Appeal via a VA Form 9 in October 2012. Thus, the Veteran perfected a timely appeal of the issues.

In October 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in November 2016. The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for the purpose of obtaining outstanding treatment and Social Security Administration (SSA) records. The RO completed all requested development but denied the benefits sought on appeal. As such this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.





FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service. 

2. Resolving all reasonable doubt in his favor, the Veteran's tinnitus first manifested during active duty service and has persisted since that time. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for establishing service connection for tinnitus are met. 38 U.S.C.A. §§ 101 (16), (22), (23), (24), 1110 (West 2014); 38 C.F.R. §§ 3.6 (a), (c), (d), 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter in February 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. SSA records and post-service VA treatment records and reports have also been obtained.  The Veteran was provided a VA medical examination, including opinion, in March 2011, as well as a specialist opinion in May 2016 for purposes of addressing an article that the Veteran contended undermined the conclusions of the March 2011 VA opinion.  The March 2011 VA examination report and the May 2016 specialist opinion are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in November 2016, the Board remanded this matter to the AOJ for further development. The Board directed the AOJ to obtain all outstanding VA records of evaluation and treatment of the Veteran since June 2011 as well as SSA records of any decision regarding the Veteran's claim for disability/SSI benefits, including copies of all medical records underlying those determinations. Updated VA treatment records were obtained in December 2016 and March 2017 and SSA records were obtained in March 2017. Therefore, the Board finds that the AOJ has substantially complied with the November 2016 remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Applicable Laws and Regulations

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

III. Analysis

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss. He contends that his current hearing loss is due to his exposure to loud noise while performing his duties as an aircraft mechanic and door gunner. As an initial matter, the Board concedes that the Veteran was exposed to military noise while in service and further acknowledges that the Veteran has impaired hearing for VA purposes. 

The Veteran had in-service audiological evaluations during service in January 1970 and January 1972 at which time auditory thresholds were recorded. It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, which ever is more beneficial to the Veteran. For service audiological evaluations conducted after December 31, 1970, VA protocol is to presume the ISO-ANSI standard was used. 

The Veteran's service treatment records show that on his enlistment examination in January 1970, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
15 (20)
LEFT
0 (15)
0 (10)
0 (10)
15 (25)
15 (20)

Prior to the Veteran's discharge in February 1972, the audiological examination conducted during his January 1972 physical examination revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
-
20
LEFT
10
10
15
-
15

In statements in support of his claim and in his October 2015 hearing testimony, the Veteran stated that his hearing loss developed as a result of in-service exposure as a helicopter mechanic and door gunner. See March 2011 VA examination; see also October 2015 Board Hearing transcript. Post-service the Veteran worked in construction and his hobbies included hunting, shooting, and the use of power tools and chainsaws. Id. 

Post-service VA medical center (VAMC) records reflect that the Veteran was diagnosed with hearing loss in September 2010. See September 2010 Internal Medicine Note. Thereafter, the Veteran underwent an audiological evaluation at the Cheyenne VAMC in January 2011. See January 2011 Audiology Consult Report. The January 2011 Audiology Consult indicated that the Veteran complained of hearing loss "since military service." Id. Audiometry testing revealed "bilateral moderately severe to severe high frequency sensorineural hearing loss consistent with acoustic trauma." Id. 

The Veteran underwent a VA audiological examination in March 2011. Upon examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
65
65
65
LEFT
10
15
60
60
60

The Veteran had speech recognition scores of 96 percent in the right ear and 96 percent in the left ear. See March 2011 VA examination.

The VA examiner noted as evidence of noise exposure that the Veteran was a helicopter mechanic and door gunner exposed to machine gunfire in combat, shop noise, and test flights while in the hangar with no hearing protection. She also noted post-military exposure as the Veteran's work in construction, use of power tools, hunting, shooting, and use of chainsaws. The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of noise exposure during service since his evaluations at the time of entrance and separation were "well within the normal range in 1970 and 1972." Id. The examiner noted the "slight change in thresholds," but concluded that it was "not considered significant for VA purposes." Id. 

As mentioned above, the Veteran testified before the Board in October 2015. During that hearing, the Veteran submitted a medical treatise discussing delayed onset hearing loss from noise exposure, entitled, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," by Dr. Charles Lieberman. See October 2015 Board Hearing Transcript. The Veteran's representative contended that this treatise undermined the conclusions of the March 2011 VA examiner, as it offered a rebuke of the 2005 VA landmark study concerning the significance of threshold shifts by identifying the importance of "delayed onset hearing loss." Id. 

Subsequently, in a March 2016 letter, the undersigned VLJ referred this case to an independent medical expert to offer an opinion as to whether it was at least as likely as not that any current hearing loss disability had its onset in service or was causally related to noise exposure in service. The specialist was instructed to assume that the Veteran was exposed to military noise during service. Additionally, the undersigned directed the specialist to explain the significance of the absence or presence of threshold shifts during service and severity of such threshold shifts in regard to the likelihood that military noise exposure caused permanent hearing damage, to include addressing any theories of delayed or latent onset of hearing loss after exposure to such noise. The specialist was directed to consider and discuss the article, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" submitted by the Veteran and his representative. See March 2016 Letter Requesting Independent Medical Expert. 

In May 2016, the Board received the requested Specialist Opinion. The specialist stated that the intake and outtake audiometric evaluations revealed normal hearing thresholds in both ears. Approximately 40 years later in 2010, the Veteran was diagnosed with hearing loss, and audiometric testing revealed a bilateral moderate to severe high-frequency sensorineural hearing loss consistent with acoustic trauma. The specialist indicated that he did not have the 2010 audiogram to review, or any intervening audiograms. See May 2016 Specialist Opinion.

The specialist noted that he reviewed the article by Dr. Lieberman about delayed cochlear nerve degeneration and had, in fact, heard Dr. Lieberman speak in person about that particular subject the previous year. The specialist opined that the amount of progression of the Veteran's hearing loss could not simply be explained by an insult that occurred 40 years prior to both ears. He stated that while experts do know that noise exposure traditionally was thought to not cause permanent damage if there was only a temporary threshold shift, it is now known that the auditory nerve endings are affected even when hearing seems to return back to normal. Despite this, however, the specialist opined that the amount of hearing loss alleged to be due solely to delayed cochlear nerve degeneration was both too severe in magnitude and delayed too many years for it to be attributable to the noise exposure the Veteran suffered 40 years ago. Based upon this, the specialist opined that it is at least as likely as not that the Veteran is not suffering from severe bilateral sensorineural hearing loss just based on progressive cochlear nerve degeneration 40 years after exposure to in-service noise exposure as a helicopter mechanic and door gunner. He further opined that other factors such as ongoing noise exposure from construction and hunting, shooting and the use of power tools and chainsaws were certainly contributing factors occurring after the Veteran's discharge. Id.

In July 2016, the Veteran submitted a Statement in Support of Claim responding to the May 2016 specialist opinion. The Veteran disputed the specialist's finding that his hearing loss did not manifest until 40 years after service. He again asserted that his hearing was affected in service and continued to deteriorate until he went to get it checked in 2010. The Veteran asserted that he did not go to get his hearing checked every month or year in the intervening years between service and his diagnosis of hearing loss in 2010, asserting that he only had it checked when his hearing had deteriorated to the point of affecting his life. The Veteran also expressed disagreement with the specialist's assessment of the article by Dr. Lieberman that had been submitted at the October 2015 hearing. See July 2016 Statement in Support of Claim. 

Based on the above, the Board finds that the most probative and persuasive evidence is against a finding of service connection for bilateral hearing loss.

In this regard, the Board finds the March 2011 VA opinion and the subsequent May 2016 specialist opinion to be highly persuasive to the issue at hand. The March 2011 and May 2016 opinions were provided by audiologists who possess the necessary education, training, and expertise to provide the requested opinions. Additionally, the opinions are shown to have been based on a review of the Veteran's claims file, and are accompanied by sufficient explanations. The examiners' opinions rested on more than the indication that the Veteran's hearing was normal during service and after separation; in addition, they provided adequate rationales in determining that the Veteran's bilateral hearing loss was not likely caused by noise exposure he had in service. Given the above, it is clear that the examiners took into consideration all relevant factors in giving the opinion and supporting rationale. The Board finds the medical opinions dispositive of the nexus question presented in this case.

In so finding, the Board acknowledges that while the Veteran was not awarded the typical combat medal, he contends that in addition to serving in Vietnam as a mechanic, he was also a door gunner.  The record also reflects that he was awarded the Vietnamese Cross of Gallantry.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154 (b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  In Reeves v. Shinseki, 682 F.3d 988, 999-1000 (2012), the Federal Circuit noted that in a case in which the Board only recognized that the Veteran sustained acoustic trauma, the Federal Circuit maintained that simply because the Board accepted the fact that the Veteran suffered acoustic trauma in service did not mean that it was not required to apply the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  

While the record clearly shows the Veteran had in-service military noise exposure, there is clear and convincing evidence that the Veteran did not have hearing loss in service where official records show no hearing loss or hearing impairment for VA purposes on the separation audiogram.  Thus, the Veteran may not establish that there is a nexus between his military service and his current hearing loss by merely showing that "the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Reeves v. Shinseki, 682 F.3d at 999-1000.  Rather, the Veteran must establish that his in-service exposure to military noise led to a hearing disability following his service.  Here, the medical opinion evidence shows that there is no such relationship.   

The Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), as to the specific issue in this case, determining the etiology of permanent bilateral hearing loss, falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Determining the level of noise exposure necessary to cause permanent bilateral hearing loss falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report on symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss is related to his military service.

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service. And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service.  In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss is properly afforded such consideration, as it is an enumerated condition in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Any relationship between the current hearing loss and symptoms of hearing loss experienced over the years, however, must be established by medical evidence because hearing loss may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  No such medical nexus is of record.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus. He contends that he developed the condition as a result of military noise exposure during active duty service. As noted above, VA has conceded the Veteran's exposure to noise while in service. After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for tinnitus have been met. 

As an initial matter, the evidence establishes a current disability of tinnitus during the appeal period. Specifically, a January 2011 VAMC audiological evaluation and the March 2011 VA examination report reflect the presence of tinnitus. 

The evidence of record is in conflict as to whether the Veteran's tinnitus had its onset in military service.

The Veteran's service treatment records contain no complaints of tinnitus; however, in statements in support of his claim and in his October 2015 hearing testimony, the Veteran has stated that his tinnitus developed as a result of in-service noise exposure. See October 2015 Board Hearing Transcript. In the January 2011 VAMC audiological evaluation, the Veteran reported that he had experienced symptoms of tinnitus "as long as I can remember." See January 2011 Audiology Consult Report.

During a March 2011 VA audiological examination, the VA examiner noted that the Veteran suffered from constant, bilateral tinnitus for the past 15 years but not prior. The examiner noted that she asked the Veteran specifically about this time frame. An onset of 15 years prior to the March 2011 VA examination would suggest that the Veteran's tinnitus did not have its onset until many years after service. The examiner opined that it was not likely that the Veteran's tinnitus was the result of noise exposure in the military. See March 2011 VA Examination. In his October 2015 hearing, the Veteran testified that "I told her that I had ringing in my ears when I got out of active duty... 1972 ... she would not accept that answer." See October 2015 Board Hearing Transcript. The Veteran stated that after he told the examiner that the ringing in his ears began in service, she looked back at the test that he took when he got out of active service and said "that's impossible" before telling the Veteran to pick another date. Id. In his hearing testimony, the Veteran reasserted his contention that his tinnitus began in service. Id. 

Given the inherently subjective nature of tinnitus, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears. A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service, as the symptom is capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation). 

The VA examiner rested the opinion on the date of onset alleged by the Veteran, which the Veteran disputes.  The VA examiner did not suggest that there was a sound medical basis for finding that the Veteran's claimed tinnitus was otherwise not consistent with military noise exposure.  Thus, the medical opinion suggests that if the Veteran's statements of onset in service were accepted as fact, then a nexus would be substantiated.  The Court of Appeals for Veterans Claims reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107 (b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran. Accordingly, the Board finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


